                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 COURTNEY GABEAU,                                )
                                                 )
                        Plaintiff,               )
                                                 )
 vs.                                             )   Case No. 18-cv-2114-SMY
                                                 )
 WILLIAM STARNES, an individual in               )
 both his individual and official capacity,      )
 FAYETTE COUNTY CIRCUIT COURT,                   )
 FAYETTE COUNTY, ILLINOIS,                       )
                                                 )
                        Defendants.              )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Courtney Gabeau filed a three-count amended complaint against William Starnes,

in his individual and official capacities, the Fayette County Circuit Court and Fayette County,

Illinois alleging employment discrimination pursuant to Title VII of the Civil Rights Act, as

amended, 42.U.S.C. §2000e et seq., the Illinois Human Rights Act, 775 ILCS 5/1-101 et seq. and

the Equal Protection Clause, 42 U.S.C. § 1983. The case is now before the Court for consideration

of Defendants’ Motion to Dismiss (Doc. 42). Plaintiff filed a Response (Doc. 44). For the

following reasons, the Motion is GRANTED in PART and DENIED in PART.

                                          Background

       Plaintiff makes the following relevant allegations in the Amended Complaint: Plaintiff

began working for Fayette County Circuit Court (“Circuit Court”) in August 2015 as a secretary

in the Circuit Clerk’s office. Plaintiff’s job duties included creating and filing documents,

maintaining client files, and typing and editing reports and motions. Fayette County Circuit Court


                                           Page 1 of 6
and Fayette County, Illinois (“Fayette County”) jointly served as Plaintiff’s employers – both

controlled her job duties and office assignments, but Fayette County issued her pay.

       On December 1, 2016, Plaintiff was transferred to work as a secretary for the Public

Defender’s office. Her job duties were similar to the duties she had as a secretary for the Circuit

Clerk’s Office. Plaintiff reported to Defendant Starnes, the Public Defender, who was her

immediate supervisor. Starnes was also a joint employee of the Circuit Court and Fayette County.

Within two weeks of Plaintiff’s transfer, Starnes began to make unwanted, humiliating, and sexual

comments to her during work.

       After enduring months of Starnes’ comments, Plaintiff reported him to the Circuit Clerk’s

office. Josh Morrison, the state’s attorney, told Plaintiff not to return to work until further notice

from him.    Plaintiff subsequently met with Morrison, the Fayette County Sheriff, and the

Undersheriff. She was placed on administrative leave with pay until an investigation could be

completed. Morrison asked Plaintiff to contact him the following week to follow up on her return

to work. After following up, Morrison told Plaintiff that Judge Kimberly Koester cleared her to

return to work but that she should report to the County Clerk’s office under Vicky Condor until

further notice. Plaintiff returned to work on February 20, 2017. Condor told Plaintiff she wanted

her to continue working for her after the investigation was complete and that she had relayed that

information to Judge Koester.

       About a week later, around the beginning of March 2017, Judge Koester met with Plaintiff

to discuss the results of the investigation. She told Plaintiff that Starnes admitted he made the

comments Plaintiff complained about. She then told Plaintiff, “You have to give Starnes another

chance. He was just trying to get to know you.” Judge Koester told Plaintiff she placed a “note”

in Starnes’ file regarding the investigation. During that meeting, Plaintiff asked Judge Koester



                                             Page 2 of 6
multiple times if she could stay with Condor. Judge Koester told Plaintiff she could not continue

working for Condor and she had to return to work for Starnes. Plaintiff feared returning to work

for Starnes and felt she had no choice but to leave her job to avoid being subjected to Starnes’

comments and advances. Plaintiff handed Judge Sheafor her resignation letter in March 2017.

       Plaintiff filed her perfected sexual harassment charge with the IDHR on December 21,

2017 and cross-filed it with the EEOC (Doc. 40). She amended the charge on April 16, 2018. The

IDHR issued a Notice of Substantial Evidence that a civil rights violation had been committed on

August 24, 2018, and Plaintiff filed this lawsuit on November 21, 2018. Count I of the Amended

Complaint asserts a Title VII claim against Fayette County and the Circuit Court; Count II is a

claim of sex discrimination against the defendants under the IHRA; and Count III is an equal

protection claim against Starnes and Fayette County.

                                            Discussion

       To survive a Rule 12(b)(6) motion, a plaintiff need only “nudge[ ] [her] claims across the

line from conceivable to plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, (2007). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009).

                               Count I – Title VII Discrimination

       Defendants contend that Count I should be dismissed as to the Circuit Court as it was not

Plaintiff’s employer. Plaintiff contends that the Circuit Court and the County jointly employed

her. In some cases, identifying a Title VII “employer” involves ferreting out who had supervisory

control, control over working conditions, and control over hiring and firing. See Teamsters Local

Unions Nos. 75 & 200 v. Barry Trucking, Inc., 176 F.3d 1004, 1008 (7th Cir. 1999). Control is



                                             Page 3 of 6
the key. See id., discussing EEOC v. Ill., 69 F.3d 167, 171 (7th Cir. 1995). Relatedly, the joint-

employer issue is “fact-bound.” See Robinson v. Sappington, 351 F.3d 317, 338 and n. 9 (7th Cir.

2003).

         According to the Amended Complaint, both the Circuit Court and Fayette County

controlled Plaintiff’s job duties and office assignments, but Fayette County issued her pay.

Plaintiff discussed the alleged sexual harassment with both Circuit Court and County employees

and both entities were involved in the investigation. At the conclusion of the investigation, a

circuit court judge discussed the investigative findings with Plaintiff and decided where she would

be placed. Based on these allegations, the question of who controlled Plaintiff’s employment

cannot be determined at the pleading stage. Accordingly, Defendants’ Motion is denied as to this

point.

                               Count II – IHRA Sex Discrimination

         As an initial matter, Defendants argue that the Circuit Court should be dismissed as a

defendant because Plaintiff’s IHRA claim is barred by the doctrine of sovereign immunity.

Because Plaintiff concedes this issue, Defendants’ Motion is granted as to this point and Plaintiff’s

IHRA against the Circuit Court will be dismissed with prejudice.

         Defendants next argue that Plaintiff’s sexual harassment claim should be dismissed for lack

of jurisdiction because Plaintiff failed to bring her claims within 180 days of the alleged

discriminatory conduct as required by the IHRA. The IHRA requires that a complainant file a

charge in writing under oath or affirmation with the IDHR within 180 days of the date the alleged

civil rights violation was committed. 775 ILCS § 7A-102(A)(1). If a party files an unperfected

charge with the Department within the 180–day period and later files a perfected charge after the




                                             Page 4 of 6
period has elapsed, the perfected charge is deemed to relate back to the date the unperfected charge

was filed. See Villalobos v. F.D.L. Foods, Inc., 698 N.E.2d 243, 249 (1998) (collecting cases)

        Plaintiff filed her unperfected IDHR charge in March 2017 (Doc. 44-1). In July 2017, the

IDHR requested additional information about Plaintiff’s claims. Plaintiff complied with the

request and mailed a letter with additional details to the IDHR on August 5, 2017. Plaintiff’s

charge was perfected on December 19, 2017. Because Plaintiff filed her unperfected charge within

the limitations period, her perfected charge was timely. Accordingly, Defendants’ Motion is

denied as to this issue.

                                  Count III – Equal Protection

        Next, Defendants assert that Count III should be dismissed as to Fayette County because

Plaintiff failed to bring her claim within two years of the alleged discriminatory conduct. Plaintiff

argues that, pursuant to FRCP 15(c), her § 1983 claim against Fayette County, relates back to her

original Complaint which named Starnes and the Circuit Court as defendants.

        In determining whether an amended complaint relates back to the date of the original

complaint, a court is permitted only two inquiries: (1) whether the defendant who is sought to be

added by the amendment knew or should have known that the plaintiff, had it not been for a

mistake, would have sued the added defendant instead/or in addition to suing the named defendant;

and (2) whether, even if so, the delay in the plaintiff's discovering her mistake impaired the new

defendant's ability to defend himself. Joseph v. Elan Motorsports Techs. Racing Corp., 638 F.3d

555, 560 (7th Cir. 2011). Here, Fayette County was aware of Plaintiff’s allegations in the initial

IDHR charge against it. It participated in the IDHR proceedings in which it submitted sworn

statements stating that the Circuit Court was Starnes’ employer (Doc. 44-6). Plaintiff subsequently

amended her charge based on the information provided by Fayette County and filed this lawsuit



                                             Page 5 of 6
against Starnes and the Circuit Court. Therefore, the Court finds that Fayette County knew or

should have known that it could be sued. Any delay has not prejudiced Fayette County’s ability

to defend itself in a lawsuit that it has known about since its inception. Defendants’ Motion to

dismiss Count III is therefore denied.

                                          Conclusion

       For the foregoing reasons, Defendants’ Motion is GRANTED as to Plaintiff’s IHRA claim

against Fayette County Circuit Court and otherwise DENIED.


       IT IS SO ORDERED.

       DATED: April 9, 2020




                                                   STACI M. YANDLE
                                                   United States District Judge




                                          Page 6 of 6
